Citation Nr: 1437758	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-26 851 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina. 

In his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  A travel board hearing was scheduled for March 2013.  However, the record reflects that the Veteran failed to appear for the hearing.  Consequently, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed prior to adjudicating the Veteran's claim. 

The Veteran seeks a rating in excess of 70 percent for his service-connected PTSD.  In a January 2012 brief, the Veteran's representative indicated that his PTSD symptoms have gotten worse since his VA examinations, which were conducted in November 2009 and February 2011.  In his October 2011 substantive appeal, the Veteran also claimed that his condition has "gotten much worse every year" and that he has difficulty working with others and is totally unemployable.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's PTSD.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).


Accordingly, the case is REMANDED for the following actions:

1. Obtain updated treatment records relevant to PTSD.

2. Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning.

3. Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



